Citation Nr: 0812209	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  04-41 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for migraine headaches due 
to undiagnosed illness.

2.  Whether new and material evidence has been submitted to 
reopen a service connection claim for fatigue and unexplained 
bouts of illness due to undiagnosed illness.

3.  Whether new and material evidence has been submitted to 
reopen a service connection claim for lumbar strain due to 
undiagnosed illness.

4.  Whether new and material evidence has been submitted to 
reopen a service connection claim for skin rashes and knot on 
stomach due to undiagnosed illness.


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1990 
to September 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, which denied entitlement to service connection for 
migraine headaches, skin rash, lumbar strain, and recurrent 
bouts of illness all claimed as due to undiagnosed illness, 
on the basis that new and material evidence had not been 
submitted to reopen the claims.  The decision was confirmed 
in September 2004 on de novo review.  The issues of fatigue 
and knot on stomach were previously addressed separately but 
on appeal were combined with recurrent bouts of illness and 
skin rash, respectively.  This is reflected on the cover 
page. 

The veteran was scheduled for a July 2005 Board hearing but 
canceled his request.  

In December 2006, the Board remanded this case for additional 
development.  As the requested development has been 
accomplished, this case is properly before the Board.


FINDINGS OF FACT

1.  The RO denied the claims of entitlement to service 
connection for migraine headaches, skin rashes, lumbar 
strain, and fatigue and unexplained bouts of illness, all 
claimed as due to undiagnosed illness, in December 1997.  The 
veteran did not appeal the decision.

2.  Evidence received since the final December 1997 decision, 
though new, does not bear directly and substantially upon the 
service connection claims for migraine headaches, skin 
rashes, lumbar strain, and fatigue and unexplained bouts of 
illness, due to undiagnosed illness, and is not so 
significant that it must be considered in order to fairly 
decide the merits of these claims.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
December 1997 RO decision; and the claim for entitlement to 
service connection for migraine headaches due to undiagnosed 
illness is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).

2.  New and material evidence has not been received since the 
December 1997 RO decision; and the claim for entitlement to 
service connection for fatigue and unexplained bouts of 
illness due to undiagnosed illness is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156(a) (effective prior to August 29, 2001).

3.  New and material evidence has not been received since the 
December 1997 RO decision; and the claim for entitlement to 
service connection for lumbar strain due to undiagnosed 
illness is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).

4.  New and material evidence has not been received since the 
December 1997 RO decision; and the claim for entitlement to 
service connection for skin rashes and knot on stomach due to 
undiagnosed illness is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in March 2007, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a 
November 2007 supplemental statement of the case, following 
the provision of notice.  The veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

The VA letter also notified the veteran of the reasons for 
the last final denial of the claims and the evidence 
necessary to substantiate the underlying service connection 
claims for disabilities based on undiagnosed illnesses.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letter 
identified the definition of new evidence and described 
material evidence as additional existing evidence pertaining 
to the reason the claims were previously denied.  The letter 
went on to note that new and material evidence must raise a 
reasonable possibility of substantiating the claim.  This 
latter definition relates to the revised criteria for new and 
material evidence claims that became effective on August 29, 
2001.  The veteran's claim was filed prior to this date so 
the old regulations apply, wherein material evidence is 
defined as evidence so significant that it must be considered 
in order to fairly decide the merits of the claim.  In spite 
of this error, the veteran has been notified that any new 
evidence he submits must be related to the reason his claims 
were previously denied and must be relevant to his claims.  
This generally satisfies the notice elements for any new and 
material evidence claims.  The veteran also has submitted 
articles on undiagnosed illnesses from the Persian Gulf War 
and statements from friends and family members in support of 
his claims, which shows he knows he has the right to submit 
additional relevant evidence to substantiate his claims.  
Additionally, a previous June 2000 letter that was provided 
right after the veteran filed his claims to reopen notes the 
accurate definition of new and material evidence as it 
pertains to the veteran's claims.  Given the pre-decisional 
communication with the veteran and the veteran's demonstrated 
understanding of his right to submit relevant evidence on his 
behalf, the error in the March 2007 letter has not affected 
the essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).

VA has obtained service medical records and assisted the 
veteran in obtaining evidence.  Although a medical 
examination was not provided, as discussed below, none of the 
evidence submitted since the last final rating decision is so 
significant that it must be considered to fairly decide the 
merits of these claims.  Under these circumstances, VA's duty 
to assist doctrine does not require that the veteran be 
afforded medical examination.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003) (VA was not required to provide 
the veteran with a medical examination absent a showing by 
veteran of a causal connection between the disability and 
service).  In this regard, there is no reasonable possibility 
that a VA examination would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO originally denied entitlement to service connection 
for swollen joints, migraine headaches, skin rashes, and 
fatigue in August 1996 on the basis that there was no 
evidence of any relationship between these disabilities and 
service.  Within one year of this decision, the veteran 
submitted a new claim in March 1997 for the same 
disabilities, more specifically noting back pain rather than 
general swollen joints.  Even though this claim was submitted 
within the required one-year time limit for filing a notice 
of disagreement, since the veteran filled out the form for a 
new claim and did not mention any disagreement with the 
August 1996 rating decision or desire for appellate review, 
the claim does not qualify as a notice of disagreement 
pursuant to 38 C.F.R. § 20.201.  Therefore, the August 1996 
decision is final.  38 C.F.R. §§ 20.202, 20.302(a).

The March 1997 claim to reopen was adjudicated in December 
1997.  The RO addressed the disabilities as migraine 
headaches, skin rashes and knot on stomach, lumbar strain 
(claimed as back pain), and fatigue and unexplained bouts of 
sickness, all claimed as due to undiagnosed illness.  The RO 
continued to deny the claims on the basis that the evidence 
did not show any relationship between these claimed chronic 
conditions and the veteran's Gulf War service.  The veteran 
did not appeal the December 1997 decision and it became 
final, as well.  Id.

The veteran filed his present claim to reopen in April 2000. 

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence considered at the time of the last final rating 
decision in December 1997 consists of the service medical and 
personnel records and statements from the veteran's family 
and friends.  Personnel records show the veteran served in 
the U.S. Navy and was assigned to the USS Tarawa that moored 
at Al Jubayl, Saudi Arabia on February 15, 1991.  The veteran 
earned the Kuwait Liberation Medal, January 1991 to February 
1991, and the Southwest Asia Service Medal with 2 Bronze 
Stars for his service.  

An April 1992 service medical record shows complaints of 
lower back pain times one day with no complaints of trauma, 
exercising, or exaggerated movement.  Pain was associated 
with moving side to side and walking; there was no history of 
low back pain or surgery and no other family history of back 
pain.  Range of motion was good but lateral movement was 
painful and it was painful to touch to the lower back.  The 
assessment was lumbar strain.  

A September 1992 medical record shows complaints of sores on 
the nose.  The veteran stated that he had previously had the 
sores and that they clear up in 7 to 13 days.  Physical 
examination was normal.

A January 1993 medical record shows a finding of headaches 
associated with an assessment of gastritis.

In July 1993, a service medical record shows a soft tissue 
injury to the right thumb with infection.  

An August 1993 discharge examination report shows complaints 
of recurrent back pain, frequent trouble sleeping, and 
painful joints in cold weather.  

A September 1993 medical note shows at discharge a finding of 
right thumb skin rash etiology unknown, recurring.  

An August 1994 U.S. Navy Reserves medical report notes 
complaints of swollen or painful joints.

The veteran's friends and family submitted lay statements 
that they had observed the veteran suffering from migraines, 
back pain, skin rashes and knot on his stomach, and fatigue.  
His sister noted that he was born with a curvature of the 
spine.

Evidence received since the last final December 1997 rating 
decision consists of VA medical records dated from July 2000 
to November 2000, which note complaints of back pain.  The 
November 2000 record notes that the veteran was evaluated in 
July 2000 for complaints of back pain, which he related to 
lifting in service.  A July 2000 x-ray examination report 
notes that a limited study was performed and that the lateral 
view of the lumbar spine needed to be done whenever the 
veteran was available.  The anterior-posterior and oblique 
views of the lumbar spine were available; on the visualized 
areas, the lumbar vertebral heights, disc spaces, and 
pedicles appeared well-preserved.  On examination in August 
2000, the spine had normal configuration and full range of 
motion.  A September 2000 VA examination report notes that 
there was insufficient medical evidence to warrant a 
diagnosis of a low back condition.  

Complaints of headaches were noted in September 2000.  A 
September 2004 Field Examination Report also notes a history 
of migraine headaches.  

The veteran submitted statements that his rash was shown at 
discharge on his thumb.  He also asserted that his service 
medical records reflected treatment for severe headaches.  He 
submitted an article on chronic fatigue.  The veteran's 
father also submitted a statement noting that the veteran 
suffered from headaches and rashes.

Most of this evidence is new, as it was not previously 
considered by the RO.  The evidence is not material, however.  

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more during the presumption period. See 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i) (2007).  

Under 38 C.F.R. § 3.317(a)(2)(i), the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): (A) an undiagnosed illness; (B) a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection. See 38 C.F.R. § 
3.317(a)(2)(i).

Among the requirements for service connection for a 
disability due to undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis. 
38 C.F.R. § 3.317(a)(1)(ii). There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of operations 
during the Persian Gulf War. See 38 C.F.R. § 3.317(c).  If 
signs or symptoms have been attributed to a known clinical 
diagnosis in the particular case being considered, service 
connection may not be provided under the specific provisions 
pertaining to Persian Gulf veterans. See VAOPGCPREC 8-98 at 
paras. 4-5 (Aug. 3, 1998).

In addition, there must be objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  See 38 C.F.R. § 3.317(a)(1), (b).  
There must be objective signs that are perceptible to an 
examining physician and other non-medical indicators that are 
capable of independent verification.  There must be a minimum 
of a 6-month period of chronicity.  See 38 C.F.R. § 
3.317(a)(2), (3).

The VA medical records note the veteran's complaints of back 
pain and headaches but do not show any objective confirmation 
of a chronic condition.  While the veteran (and his friends 
and family members) are capable of reporting symptoms, which 
are easily identified by a non-medical professional, such as 
skin rashes, back pain, headaches, and fatigue, the 
regulations for Gulf War undiagnosed illnesses specifically 
require that there must also be objective indications of a 
chronic condition that can be independently verified.  None 
of the evidence submitted since the last final rating 
decision in 1997 relates to this requirement. 
  
The veteran submitted statements that his rash was shown at 
discharge on his thumb.  This was already considered at the 
time of the last rating decision, however, as the service 
medical records that were previously evaluated include a 
September 1993 medical note, which shows at discharge a 
finding of right thumb skin rash etiology unknown, recurring.  
Prior to this, a July 1993 service medical record shows a 
soft tissue injury to the right thumb with infection.  The 
veteran also asserted that his service medical records 
reflected treatment for severe headaches.  This, in essence, 
is duplicative of prior assessments the veteran made; also it 
is worth noting that the only mention of a headache in 
service is a January 1993 finding of headaches associated 
with an assessment of gastritis.


Additionally, the statement from the veteran's father is 
essentially duplicative of the statements he previously 
submitted at the time of the last rating decision.  The 
article on chronic fatigue, though generally relevant, does 
not show any actual findings of chronic fatigue in the 
veteran's case.  See Utendahl v. Derwinski, 1 Vet. App. 530, 
531 (1991).

As noted, the credibility of the new evidence must be 
presumed in determining whether evidence is "new and 
material".  See Justus at 513.  However, as there remain no 
objective indications of the veteran's claimed disabilities, 
as was the case in the previous rating decision, the new 
evidence submitted is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  

Therefore, the information does not constitute new and 
material evidence within the meaning of 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001); there is no doubt to be 
resolved; and reopening the service connection claims for 
migraine headaches, fatigue and unexplained bouts of illness, 
lumbar strain, and skin rashes and knot on the stomach all 
claimed as due to undiagnosed illness is not warranted.  
38 U.S.C.A. § 5108.


ORDER

New and material evidence has not been submitted to reopen a 
service connection claim for migraine headaches due to 
undiagnosed illness; and the claim is not reopened.

New and material evidence has not been submitted to reopen a 
service connection claim for fatigue and unexplained bouts of 
illness due to undiagnosed illness; and the claim is not 
reopened.

New and material evidence has not been submitted to reopen a 
service connection claim for lumbar strain due to undiagnosed 
illness; and the claim is not reopened.

New and material evidence has not been submitted to reopen a 
service connection claim for skin rashes and knot on stomach 
due to undiagnosed illness; and the claim is not reopened.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


